Case 1:17-cr-00201-SHS Document 21 Filed 12/04/20 Page 1 of 2


                                   United States Attorney
                                   Southern District of New York
                                   The Silvio J. Mollo Building
                                   One Saint Andrew’s Plaza
                                   New York, New York 10007




                                                                  MEMO ENDORSED




    United States v. Carl Morris
Case 1:17-cr-00201-SHS Document 21 Filed 12/04/20 Page 2 of 2




   The government's sentencing submission is due by December 18, 2020. The

   sentencing is adjourned to February 24, 2021, at 11:00 a.m.

   Dated: New York, New York

          December 4, 2020
